NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit



                                      2007-1153
                             (Opposition No. 91/160,119)



                                 ANDREA FISCHER,

                                                      Appellant,

                                           v.


                            QUAD INT’L INCORPORATED,

                                                      Appellee.


       Daniel J. Kessler, Burkhalter Kessler Goodman & George LLP, of Irvine,
California, for appellant. Of counsel on the brief was Rosamund M. Lockwood.

       Eric H. Weisblatt, Buchanan Ingersoll & Rooney P.C., of Alexandria, Virginia, for
appellee. On the brief was S. Lloyd Smith.

Appealed from:      United States Patent and Trademark Office
                    Trademark Trial & Appeals Board
                        Note: This disposition is nonprecedential.

    United States Court of Appeals for the Federal Circuit


                                       2007-1153
                              (Opposition No.91/160, 119)

                                  ANDREA FISCHER,

                                                              Appellant,


                                            v.


                            QUAD INT’L INCORPORATED,

                                                              Appellee.


                            __________________________

                            DECIDED: October 10, 2007
                            __________________________



Before SCHALL, BRYSON, and MOORE, Circuit Judges.

SCHALL, Circuit Judge.

                                       DECISION

      Andrea Fischer appeals the August 3, 2006 decision of the United States Patent

and Trademark Office’s Trademark Trial and Appeal Board (“TTAB” or “Board”) entering

judgment against her in the matter of her application for registration of the mark CHLOE

VEVRIER. Fischer v. Quad Int’l, Inc., Opposition No. 91160119 (TTAB Aug. 3, 2006)

(“Relief Decision”). We affirm.
                                     DISCUSSION

                                           I.

      Ms. Fischer filed her application for registration of the mark CHLOE VEVRIER on

May 19, 2003.    Subsequently, Thomas Anderson and Appellee Quad International,

Incorporated (“Quad”) both filed oppositions to the application. On August 10, 2005, in

the Anderson opposition proceeding, the Board granted Anderson’s motion for judgment

on the pleadings, thereby (i) sustaining Anderson’s opposition and (ii) refusing

registration of the mark. Fischer v. Anderson, Opposition No. 91161452 (TTAB Aug.

10, 2005). On August 3, 2006, the Board denied Ms. Fischer’s motion, pursuant to Fed.

R. Civ. P. 60(b), for relief from judgment.      Fischer v. Anderson, Opposition No.

91161452 (TTAB Aug. 3, 2006). Today, in Fischer v. Anderson, No. 2007-1152 (Fed.

Cir. Oct. 10, 2007) (“Anderson”), we have affirmed the Board’s denial of Ms. Fischer’s

motion for relief from judgment in the Anderson opposition.

      On November 22, 2005, the Board issued an order in the Quad opposition

directing Ms. Fischer to show cause why judgment should not be entered against her

based upon the August 10, 2005 order granting judgment on the pleadings in the

Anderson opposition. Fischer v. Quad Int’l, Inc., Opposition No. 91160119 (TTAB Nov.

22, 2006). On August 3, 2006, having found her response to the November 22 order

insufficient, the Board entered judgment against Ms. Fischer in the Quad opposition

based upon its ruling that same day denying her motion for relief from judgment in the

Fischer opposition. Relief Decision. This appeal followed. We have jurisdiction over

Ms. Fischer’s appeal pursuant to 28 U.S.C. § 1295(a)(4)(B).




2007-1153                                  2
                                         II.

      In this appeal, Ms. Fischer has not advanced any arguments different from those

presented to us in her appeal of the Board’s decision in the Anderson opposition. She

thus recognizes that the result in this appeal is controlled by our disposition of that

appeal. As noted above, we have today affirmed the decision of the Board in the

Anderson opposition. Therefore, based upon our decision today in Anderson, we now

affirm the decision of the Board in the Quad opposition.

      Each party shall bear its own costs.




2007-1153                                      3